Citation Nr: 0942734	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-25 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, due to exposure to Agent Orange. 

2.  Entitlement to service connection for amputation of all 
toes of the right foot, secondary to diabetes mellitus, type 
2.   

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity secondary to diabetes 
mellitus, type 2. 

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity secondary to diabetes 
mellitus, type 2.

5.  Entitlement to service connection for femoral bypass 
neuropathy of the right lower extremity secondary to diabetes 
mellitus, type 2.  

6.  Entitlement to service connection for a disability of the 
lumbar spine.  

REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1967 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran's file was lost during the pendency of the 
appeal.  The earliest evidence of record after service are VA 
records, beginning in 2002.  In the statement of the case, 
there is reference to private medical records, but no private 
records are in the file. 

In his substantive appeal, the Veteran stated that he has 
been on Social Security disability since 1992.  As the 
records of the Social Security Administration are potentially 
relevant to the Veteran's claims, the records should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VCAA notice. 

2.  Request service treatment records. 

3.  Request the records of the Social 
Security Administration.  

4.  Ask the Veteran for additional 
information on the in-service vehicle 
accident, including the dates, location, 
and where he was treated. 

5. Ask the Veteran to either submit 
private medical records or authorize VA 
to obtain the records on his behalf. 

6. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

